

116 HR 6985 IH: Dam Safety Improvement Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6985IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the National Dam Safety Program Act to expand eligibility for the rehabilitation of high hazard potential dam program, and for other purposes.1.Short titleThis Act may be cited as the Dam Safety Improvement Act.2.Rehabilitation of high hazard potential dams(a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—(1)by striking paragraph (10);(2)by redesignating paragraphs (11) and (16) as paragraphs (10) and (17), respectively; (3)in paragraph (4)—(A)in subparagraph (A)—(i)in clause (iii)—(I)by striking and at the end and inserting or;(II)by striking the clause designation and inserting (iii)(I); and(III)by adding at the end the following:(II)if the dam is in a State that by law requires an emergency action plan to comply with FEMA guidelines and to be approved by an authorized State agency, the dam—(aa)was identified as having an emergency action plan in the inventory of dams maintained under section 6 before the State required the emergency action plan to comply with FEMA guidelines and to be approved by an authorized State agency; and(bb)as of the date on which, for each fiscal year, funds for assistance under section 8A are distributed under subsection (g)(2) of that section, has an updated emergency action plan that—(AA)is in conformance with State law; and(BB)is pending approval by the authorized State agency; and; and (ii)in clause (iv)(II), by inserting before the period at the end , as determined by the Administrator, in consultation with the Board; and(B)in subparagraph (B)(i), by striking dam; and inserting dam under a hydropower project with an authorized installed capacity of greater than 1.5 megawatts;;(4)by inserting after paragraph (10) (as so redesignated) the following:(11)RecipientThe term recipient means the entity applying for, receiving, and distributing to subrecipients the assistance under section 8A.; and(5)by inserting after paragraph (15) the following:(16)SubrecipientThe term subrecipient, with respect to a project at a dam for which the assistance under section 8A is sought, means an entity that—(A)receives the assistance for the project from a recipient; and(B)(i)if the owner of the dam is a governmental organization or a nonprofit organization, is the owner; or(ii)if the owner of the dam is not a governmental organization or a nonprofit organization, is a governmental organization or nonprofit organization seeking the assistance on behalf of the owner..(b)Rehabilitation of high hazard potential damsSection 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2) is amended—(1)in subsection (a), by striking non-Federal sponsors and inserting recipients;(2)in subsection (c)—(A)in paragraph (1)(A), by striking non-Federal sponsor and inserting recipient; and(B)in paragraph (2)—(i)in subparagraph (A), by striking non-Federal sponsor and inserting recipient;(ii)in subparagraph (B)—(I)in the subparagraph heading, by striking Project grant and inserting Grant;(II)by striking a project grant agreement with the non-Federal sponsor and inserting a grant agreement with the recipient; and(III)by inserting for which the grant is provided after the project;(iii)by striking subparagraph (C) and inserting the following:(C)Grant assuranceAs part of a grant agreement under subparagraph (B), the Administrator shall require that each subrecipient for the applicable project provides an assurance that the subrecipient will carry out a plan for maintenance of the dam to be rehabilitated under the grant agreement during the expected life of the dam.; and(iv)in subparagraph (D), in the matter preceding clause (i), by striking A grant provided under this section shall not exceed the lesser and inserting A subrecipient that receives assistance from a grant provided under this section shall not receive, for any 1 dam, assistance that exceeds the lesser;(3)in subsection (d)—(A)in paragraph (2)—(i)in the paragraph heading, by striking Non-federal sponsor and inserting Subrecipient;(ii)in the matter preceding subparagraph (A), by striking To receive and all that follows through shall and inserting To receive assistance, a subrecipient shall;(iii)in subparagraph (A), by striking participate in, and comply with, and inserting demonstrate that the community in which the dam is located participates in, and complies with,;(iv)in subparagraph (B), in the matter preceding clause (i), by striking have and inserting not later than 2 years after the development of criteria for such a plan by the Administrator, in consultation with the Board, under paragraph (3), demonstrate that the applicable local or Tribal government has; and(v)in subparagraph (C), by striking 50-year period and inserting expected life of the dam; and(B)by adding at the end the following:(3)Hazard mitigation plan criteriaThe Administrator shall develop criteria for hazard mitigation plans under paragraph (2)(B).(4)Recovery of fundsIn the event that a grant is awarded under this section for which required activities may be completed after the date on which the grant is awarded, the Administrator may seek to recoup the amounts awarded under the grant if those activities are not completed within the applicable time period.;(4)in subsection (e)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking non-Federal sponsor and inserting subrecipient; and(ii)in subparagraph (B), by striking 1 year each place it appears and inserting 2 years; and(B)in paragraph (3)—(i)in the paragraph heading, by striking Technical and inserting Plan criteria and technical; and(ii)by striking The Administrator may provide and inserting The Administrator, in consultation with the Board, shall provide criteria and may provide; and(5)in subsection (i)(1), in the matter preceding subparagraph (A), by striking non-Federal sponsor and inserting subrecipient.